Citation Nr: 1507047	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

The Veteran's service connected disabilities combine for a 60 percent rating and render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for bilateral hearing loss and tinnitus.  His hearing loss is rated at 60 percent.  His hearing loss and tinnitus arise from a common etiology and affect a single body system.  Thus, he meets the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The evidence shows that the Veteran is unemployable for VA purposes.  In his benefits application, he reported working as a mechanic until 2008.  He also reported attending two years of college.  However, his work history and education best suit him for physical or skilled labor.  In an August 2011 letter, a private audiologist concluded that the Veteran's profound bilateral hearing loss and tinnitus essentially render him unemployable.  The audiologist explained that he needs to avoid working in any environment with noise that may exacerbate his hearing loss.  These limitations would prevent verbal communication, both face-to-face and by telephone.  His disability would also pose a safety risk in a job involving driving or heavy machinery.  The November 2010 VA examiner failed to provide an adequate opinion on TDIU.  

Most physical labor positions, including a mechanic, require some aspect of communication.  Work as a mechanic likely also requires the use of loud machinery.  The evidence shows he would be unable to complete those tasks with his disability.  Based on the Veteran's education and work history, he is unable to secure or follow a substantially gainful occupation as a result of the limitations from his service-connected hearing loss and tinnitus.  See 38 C.F.R. § 4.16.    


ORDER

TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


